FUNDERBURK, Justice.
Because of the disposition required to be made of the case, it will be unnecessary to make a statement as to the nature of the suit.
While the case was pending in this court, before submission, defendants in error made a motion to dismiss on the ground that this court was without jurisdiction. The questions presented by that motion were determined by this court, as shown by majority and minority opinions, reported in 145 S.W.2d 958. Subsequently, in answer to certified questions, the Supreme Court, in effect, held that the Court of Civil Appeals is without jurisdiction to determine the merits of a case prosecuted upon writ of error when plaintiffs in error participated in the trial of the case, unless writ of error was perfected on or prior to January 1, 1940. In other words, as applied to the facts of this case, that the plaintiffs in error’s right to review did not exist. Copus v. Chorn, Tex.Sup., 150 S.W.2d 70. Upon the authority of that decision, we are required to dismiss the writ of error. It is accordingly so ordered.